Citation Nr: 0120433	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty for training (ADCUTRA) from 
October 1956 to April 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
asbestosis.  In May 2001 the veteran testified at a 
videoconference hearing at the RO, before the undersigned 
Member of the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken. 

The veteran has submitted medical records from Dr. Ray Garren 
showing that he underwent an x-ray in October 1995 which 
showed findings consistent with asbestosis.  At the May 2001 
videoconference hearing, the veteran testified that an 
orthopedic doctor, Champ Baker, had told him and written in 
his records, that the veteran's asbestosis was related to 
exposure to asbestos in service.  The veteran testified that 
he had been treated prior to 1995 by two private physicians, 
including Dr. Sanaros, who was deceased, and Dr. Windham, and 
that he was now receiving treatment at a VA facility for his 
respiratory problems.  He also testified that he underwent 
regular physicals while he worked for BEK Construction 
Engineering in Birmingham.  Thus, on remand, the RO should 
obtain complete records from all of these treatment sources 
cited by the veteran.  Once these additional records have 
been obtained, the veteran should undergo a VA examination in 
order to provide a medical opinion on the probable etiology 
of his asbestosis.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for asbestosis since May 
2001.  The RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from Dr. Champ Baker, 
Dr. Windham, BEK Construction 
Engineering, the VA facility where the 
veteran currently receives treatment, and 
Dr. Ray Garren. 

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of his 
asbestosis.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should opine whether the veteran's 
asbestosis is at least as likely as not 
related to exposure to asbestos in 
service as opposed to exposure to 
asbestos after service.  The complete 
rationale for any opinion(s) expressed 
should be provided.

3.  The RO must review the claims file 
and ensure that any further notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim.  If it remains 
denied, the veteran and his 
representative, should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is notified.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


